 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DENISE HOFFMAN,                                    No. 2:18–cv–1609–KJN
12                      Plaintiff,
13          v.                                          ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17          The court’s records show that plaintiff has not yet indicated whether she consents to the

18   jurisdiction of the magistrate judge for all purposes. 28 U.S.C. § 636(c); see also ECF No. 5,

19   (Scheduling Order, requesting parties’ designation regarding consent within 90 days). Plaintiff is

20   under no obligation to consent, but a consent/decline designation assists the court in determining

21   how the action will be administratively processed. Accordingly, within fourteen (14) days of this

22   order, plaintiff shall file a brief statement indicating whether she consents to the jurisdiction of

23   the magistrate judge for all purposes, including the entry of final judgment, pursuant to 28 U.S.C.

24   § 636(c). See ECF No. 5-2 (Consent Form).

25          IT IS SO ORDERED.

26   Dated: August 22, 2019

27

28
                                                        1
